Bradley J. Nash
Partner

212 612-0684                                                  26 Broadway, New York, NY 10004
bnash@schlamstone.com                                         Main: 212 344-5400 Fax: 212 344-7677
                                                              schlamstone.com

April 1, 2019

BY ECF
Hon. Vincent L. Briccetti
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601-4150

Re:       Indig, et al. v. Village of Pomona, et al., 7:18-cv-10204-VB

Dear Judge Briccetti:

I represent the Plaintiffs in the above-referenced action and write to provide an update
to the Court on the issue of the potential settlement of this matter.

Since the initial conference, the leadership of the Village of Pomona has changed.
Specifically, on March 19, 2019, the Village held municipal elections during which a new
mayor was elected along with two running mates. Outgoing Mayor Brett Yagel, who is a
Defendant in this action, did not seek re-election.

In Plaintiffs’ view, since any settlement will have to be reached with the new Village
government, settlement discussions would not have been productive before the new
officials assumed office on April 1, 2019. Accordingly, now that the newly-elected
government has been installed, Plaintiffs sent a confidential settlement demand to
Defendants this afternoon.

Defendants have understandably not had an opportunity to respond to that settlement
proposal. I respectfully suggest that the parties provide an update to the Court on the
progress of settlement efforts in two weeks.



Respectfully,




Bradley J. Nash


cc: Christopher Riley, Esq. (by ECF)
